Mr. Justice Phillips delivered the opinion of the court: The claimant, Anna M. Morris, executrix of last will and testament of Louis Morris, deceased, on petition to county judge of Cook County, had the inheritance tax fixed, amounting to $3215.59, less the usual statutory 5% discount, allowed, making a net tax of $3054.81, which she paid to the State. An appeal was regularly presented from such order to the county court, which upon a hearing, re-assessed and fixed amount to be paid to be $2847.01, less 5%, leaving $2704.66, which findings show that claimant erroneously paid to the defendant $350.15, which amount the Attorney General admits is just and should be refunded. The court accordingly awards claimant the sum of $350.15.